
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3370
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To resolve pending claims against Libya by
		  United States nationals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Libyan Claims Resolution
			 Act.
		2.DefinitionsIn this Act—
			(1)the term appropriate congressional
			 committees means the Committee on Foreign Relations and the Committee on
			 the Judiciary of the Senate and the Committee on Foreign Affairs and the
			 Committee on the Judiciary of the House of Representatives;
			(2)the term claims agreement
			 means an international agreement between the United States and Libya, binding
			 under international law, that provides for the settlement of terrorism-related
			 claims of nationals of the United States against Libya through fair
			 compensation;
			(3)the term national of the United
			 States has the meaning given that term in section 101(a)(22) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(22));
			(4)the term Secretary means the
			 Secretary of State; and
			(5)the term state sponsor of
			 terrorism means a country the government of which the Secretary has
			 determined, for purposes of section 6(j) of the Export Administration Act of
			 1979 (50 U.S.C. App. 2405(j)), section 620A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C.
			 2780), or any other provision of law, is a government that has repeatedly
			 provided support for acts of international terrorism.
			3.Sense of CongressCongress supports the President in his
			 efforts to provide fair compensation to all nationals of the United States who
			 have terrorism-related claims against Libya through a comprehensive settlement
			 of claims by such nationals against Libya pursuant to an international
			 agreement between the United States and Libya as a part of the process of
			 restoring normal relations between Libya and the United States.
		4.Entity to assist in implementation of
			 claims agreement
			(a)Designation of entity
				(1)DesignationThe Secretary, by publication in the
			 Federal Register, may, after consultation with the appropriate congressional
			 committees, designate 1 or more entities to assist in providing compensation to
			 nationals of the United States, pursuant to a claims agreement.
				(2)Authority of the SecretaryThe designation of an entity under
			 paragraph (1) is within the sole discretion of the Secretary, and may not be
			 delegated. The designation shall not be subject to judicial review.
				(b)Immunity
				(1)Property
					(A)In generalNotwithstanding any other provision of law,
			 if the Secretary designates any entity under subsection (a)(1), any property
			 described in subparagraph (B) of this paragraph shall be immune from attachment
			 or any other judicial process. Such immunity shall be in addition to any other
			 applicable immunity.
					(B)Property describedThe property described in this subparagraph
			 is any property that—
						(i)relates to the claims agreement; and
						(ii)for the purpose of implementing the claims
			 agreement, is—
							(I)held by an entity designated by the
			 Secretary under subsection (a)(1);
							(II)transferred to the entity; or
							(III)transferred from the entity.
							(2)Other ActsAn entity designated by the Secretary under
			 subsection (a)(1), and any person acting through or on behalf of such entity,
			 shall not be liable in any Federal or State court for any action taken to
			 implement a claims agreement.
				(c)Nonapplicability of the Government
			 Corporation Control ActAn
			 entity designated by the Secretary under subsection (a)(1) shall not be subject
			 to chapter 91 of title 31, United States Code (commonly known as the
			 Government Corporation Control Act).
			5.Receipt of adequate funds; immunities of
			 Libya
			(a)Immunity
				(1)In generalNotwithstanding any other provision of law,
			 upon submission of a certification described in paragraph (2)—
					(A)Libya, an agency or instrumentality of
			 Libya, and the property of Libya or an agency or instrumentality of Libya,
			 shall not be subject to the exceptions to immunity from jurisdiction, liens,
			 attachment, and execution contained in section 1605A, 1605(a)(7), or 1610
			 (insofar as section 1610 relates to a judgment under such section 1605A or
			 1605(a)(7)) of title 28, United States Code;
					(B)section 1605A(c) of title 28, United States
			 Code, section 1083(c) of the National Defense Authorization Act for Fiscal Year
			 2008 (Public Law 110–181; 122 Stat. 342; 28 U.S.C. 1605A note), section 589 of
			 the Foreign Operations, Export Financing, and Related Programs Appropriations
			 Act, 1997 (28 U.S.C. 1605 note), and any other private right of action relating
			 to acts by a state sponsor of terrorism arising under Federal, State, or
			 foreign law shall not apply with respect to claims against Libya, or any of its
			 agencies, instrumentalities, officials, employees, or agents in any action in a
			 Federal or State court; and
					(C)any attachment, decree, lien, execution,
			 garnishment, or other judicial process brought against property of Libya, or
			 property of any agency, instrumentality, official, employee, or agent of Libya,
			 in connection with an action that would be precluded by subparagraph (A) or (B)
			 shall be void.
					(2)CertificationA certification described in this paragraph
			 is a certification—
					(A)by the Secretary to the appropriate
			 congressional committees; and
					(B)stating that the United States Government
			 has received funds pursuant to the claims agreement that are sufficient to
			 ensure—
						(i)payment of the settlements referred to in
			 section 654(b) of division J of the Consolidated Appropriations Act, 2008
			 (Public Law 110–161; 121 Stat. 2342); and
						(ii)fair compensation of claims of nationals of
			 the United States for wrongful death or physical injury in cases pending on the
			 date of enactment of this Act against Libya arising under section 1605A of
			 title 28, United States Code (including any action brought under section
			 1605(a)(7) of title 28, United States Code, or section 589 of the Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 1997 (28
			 U.S.C. 1605 note), that has been given effect as if the action had originally
			 been filed under 1605A(c) of title 28, United States Code, pursuant to section
			 1083(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181; 122 Stat. 342; 28 U.S.C. 1605A note)).
						(b)Temporal
			 scopeSubsection (a) shall
			 apply only with respect to any conduct or event occurring before June 30, 2006,
			 regardless of whether, or the extent to which, application of that subsection
			 affects any action filed before, on, or after that date.
			(c)Authority of the SecretaryThe certification by the Secretary referred
			 to in subsection (a)(2) may not be delegated, and shall not be subject to
			 judicial review.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
